11~, 51f; -j·j,::
            EBh. qthJIJJS




    This dc~~'ment ('On~ ins -some
    pages ~na• .::r~ of poor quality
    at the t1me of imaging.




  RECE~VED ~N             -
COURT OF CRIMINAl APPEALS
      FEB 17 2015·
  Abel Acosta, Clerk
c.e t·Jl'Ae  ruo. I              ·
     ( 7(.) BA S Ufel £EO B'I CleRk)
                                       TN THE
                      CouRIDFCRtMl~lar&PrEgts
                                  0 E 7£X83
~.:. :b_..:' .(·, . ;· '        '
    .' ··t·~ :;;. >·~:·~~~~~3·~. :i~~f:·t ..·
       •     ./-! ;I< '    .'   • ·'   #·~   -   •
Se~ A--fl-u.oh~d. AFFlw;vuf ·
,A~rrJ e:~h{bif(/i.).
     '




~ l10:PifJ!Ft£a~ .
\'
                                             \
11


     I
     I

     '
     I

     I




            (Io f3g SufftltEvJ BY Cle~K].
         .·~illh;fJtHlfll 1£?~'Plt/f.~ :s=
    · (Lf )~ P&-tdroy,er [coop&:] l '0. fD11ikd f n J.t.J.v to ~ ~ a£ 1/.MJ,mus ,
'   As--t6eniEJ(.Jr7 trfkt fheuVkS 1/uoJ!abfe Ear han :#a cfbt&n ~ d&sitedyrt(Jrf(:
    r




: _J}_ry_ti_:!hi16lutfrJF lf-ppt:VLs is 7h& (JtQ{Jfil'/~ie-ftJ Jf.,l/)i(Jo.L /fu-t!Mrrty ;/J flu 5
   ·lfc.tftO b, ..Po Gro_nf  Jutf9mrnf       Awdordw Of/IAMdrtmllh !{1:! hie fO.vOY'.              .
                       lfEELtr A/7 FueTII£ !,AYTJ/AIAUt;/ll:&~Ltftriontlu'$:__
                        971~;t Orfehur;.rycYJISe)'.. :                 _:    ·- . · · .


                                               ~'J:~~~~~~~~!..U­
                                                     -,:T/)~T-UJ(/ livm c;.Mceowett clMf
                                                       BOt?fc\   oufht!Ynffj fJ r~
                                                      8ettll tl& 7e~1fi0i.                i
                                      ;     .·        .,! .-·                                                                                                                                                                                                          -   -~.~   .... ..,

                                                                                                                                                                                                                                                                                );;.: ' ·.. .,{ .;,                     .
                                                                                                                                                                                                                                                                                                                                                                           ~.'.




                                                                     ,·.




.   ; ·. .
    i \
                                                                               ·. ····>:·- .   . ·.   :·. ....   . ~ ....
                                                                                                                            .     ....
                                                                                                                                     ...             :··:i:....... ,:· .. -·_ .....
                                                                                                                                                                                                                                                                        -" :


                                                                                                                                                             -~   _~
                                                                                                                                                                                           ~   ..-..
                                                                                                                                                                                               _                 .:       .•..                                     .              .          -·,
                                                                                                                                                                                                                                                                                                                                     ·- -..         ;
                                                                                                                                                                                                                                                                                                                                     ..     ;    .....
                                                                                                                                                                          ·.r         '•                  •",'.                                                                 i:...                .                 ·,      .. -         :·


                                                                                                                                                                                                                                             ....·•:·· :- ': ;:,c ::~,:: . ·. •·.. ·.·..·. . •. . . . J·
                                                                                                                                                                                                                                                                                                                ........                                                     -
                                                                                                                                                                                                                                             .· \                                                                                  •. ~' ·.                   ..••• cJ

                                                                                                                                                                                                         {'J·.
                                                                                                                                                                                                                      I       ...   •    .....


                                                                                                                                                                                                                                                 \.
                                                                                                                                                                                                                                                      •


                                                                                                                                                                                                                                                                                      . ':     .7~ ·,:..          '     ,. . -~ :                                          ':;
                                                                                                                                                                                                                          .   ' :'' ~   -.    \~ ·.                                          . ;.:-··.:
             ~.   ... ;
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                          .·
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                   '       '~   ..      .      . ~- ~.     ..                . -          .. ·i i•           ..
                                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                                                                                             ·. i
                                                                                                                                                                                                                                                                                                                                                                                  .;/
                                                                                                                                                                                                                                                                                                                                                                                    •I
                                                 .I   ...   '....     ·•   \
                                                                                                                                                                                                   . ··" ... ·                                   \



                                                                                                                                                       j
                                                                                                                                                      I.                                                                                                               .                                                                                                                 ,..   .
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                               ~
                                                                ·.   l''                                                                                                                                                                                                    .
                                                                                                                                                     :r                                                                                                            '•
                                                                                                                                                      l                                                                                                                                                                                     '·i.:
                    '·.                                                                                                                   .   ' ..                                                                                                                                             ·;(\ :· ..                                   • >


                                                                                                                                ...;.,,              l<,'                                                                                                                                                             · •.•· '
                                                                                                                                                                                                                                                                                                                       ~ '
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                       .

                                                                                                                                                                                                                                                                                                                                                                       ,i_,
                                                                                                                                                                                                                                                                                                                                                                   ..:. ::~-
                                                                                                                                                                                                                                                                                                                                                                             !    >




                                                                                                                                                     .'.
                          •:   I''   ,•,•
                                                                                                                                                 '
                                                                                                                                  '•:-                                                                                                                                                        _;-;

                                                                                                                                                      ,·,·
                                                                                                                                                      ·.:.·                                                                                                                                                            '•·           .      •.
                                                                                                                                                     ..
                                                                                                                            ·p~e :~ o-F 3: . c.c.
                         .,




                                                                                                 ,\
                         .'t',
                               ~\(... \;,.''·
                          ~,.


                                 .....
                                   /'    .      ,,
                          :.                                  •'
                                                                   r
                                                     '•! ... -... ·-;-"
                                                                                                                                        .•'
                                                                                                                                        _,_.;,)
                                                                                                                                                  r
                                                                                                                                                      .
                                                                                          ~.··
.   ·,·: .....                                                         ;.,
                                                                                                                    .·.
    • ,-   I     • ~:;

      .          ·/                                                                              ·,··i.'
      ':t\'                                                                                                               t;::' ·~
                                                                                                                          ~.:..--.

                                                                             ·•;·.:.             ... ::_, ·-:~~ .         ;_~_;.:   .
                                                                               ·.~   7•